Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 22, 2014

The Court of Appeals hereby passes the following order:

A15A0535. AUTOKAM AUTOMOTIVE GROUP, INC. v. CREDIT NATION
    AUTO SALES, LLC.

      On August 22, 2014, this Court granted an application for discretionary appeal
filed by Autokam Automotive Group, Inc. The order directed that the appellant file
a notice of appeal within 10 days of the date of the order. See OCGA § 5-6-34 (b).
Thirteen days later, on September 4, 2014, Autokam Automotive Group filed its
notice of appeal. After the case was docketed, appellee Credit Nation Auto Sales,
LLC filed a motion to dismiss.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556 (373 SE2d 824) (1988).
Because Autokam Automotive Group failed to file a notice of appeal within 10 days
of our order granting the discretionary application, the notice of appeal is untimely.
Accordingly, the motion to dismiss is hereby GRANTED, and this appeal is
DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1); Barnes v. Justis,
223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).

                                       Court of Appeals of the State of Georgia
                                                                            12/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.